Title: From Thomas Jefferson to George Jefferson, 3 May 1804
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello May 3. 1804.
          
          I have purchased from mr John Henderson a pair of five feet Burr millstones, every stone of which he represented to be of the first quality, and the price is to be ascertained by what mr Holloway of Richmond shall certify to be the proper price of such a pair at that place. will you be so good as to obtain from mr Holloway such a certificate & inclose it to mr Henderson, & to me a copy of it. I shall then be at Washington. Accept my affectionate salutations.
          
            Th: Jefferson
          
          
            approved
            Jno Henderson
          
         